Title: To George Washington from Major General William Heath, 13 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						NewPort August 13th 1780
					
					When I addressed you yesterday I expressed my determination to join your Excellency in a few days. I expected General Count Rochambeau would object to my leaving him but I apprehended I should be able to obviate those objections. I have this day mentiond my wishes and intentions to repair to our Army, he will not hear a word of it—says your Excellency has intimated to him, that if he finds my services necessary to detain me, that you have informed him no considerable movements will for the present take place; that while our army remain quiet, if I am with it, there will be but little for me to do there, & at the same time my services are very essential to him here; that as soon as he learns from your Excellency that the American Army will be in motion, he will consent to my departure so that I find I must either leave this place directly against his will, or without your interposition be detained I know not how long. I therefore request that you would be pleased to signify to the Count, that it is necessary I should repair to the Army, without this I shall not be able to get away. I take the liberty to inclose the procedeings of a general Court Martial lately held by my order; as the sentences are capital I request your Excellencys opinion and direction as soon as may be agreeable, the Culprits are old Countrymen, are of the six months Levies belonging to this State (Rhode Island) and deserted soon after they had received their bounties and joined their Regt. This Evening the Hon: Mr Cushing & Paine arrived from Boston, they are a Committee from the Council of the State of Massachusetts sent to represent to the French General & Admiral, that the Contractors for the French Fleet & Army, purchaseing Cattle and provissions with hard money, will soon totally prevent the American Commissarys purchaseing supplies for our army with paper money. what the result will be I cannot say—Before this reaches you, your Excellency will probably have heard, that the greater part of a Fleet, of Victuallers and Merchant Ships from Europe for Quebec, have been taken by our Eastern Cruizers; Sixteen of which have arrived at different Ports. The inclosed papers I received this morning from Colo. Allan—Inclosed also your Excellency will find a return of three Regiments of three months militia from Massachusetts, who are employed in fortyfying Butts Hill. There is another Regiment employed on Tommony Hill. I have not received the return of them. Their number is about 200. Some Recruits joind the other three Regiments yesterday. The British Fleet remain as when I wrote last. I have the honor to be with the greatest Respect your Excellencys Most Obedient Servant
					
						W. Heath
					
				 